Citation Nr: 0924145	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-37 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's Disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The Veteran had two periods of active military service.  He 
served in the Navy from September 1944 to June 1946 and he 
served in Army from April 1950 to April 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of Parkinson's 
disease which was diagnosed many years after service.

2.  There is no competent medical evidence of record which 
relates the Veteran's Parkinson's disease to active military 
service or to any service-connected disability.


CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by 
service, may not be presumed to have been incurred in service 
and is not proximately due to, the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310, 4.9 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the Veteran was 
provided this notice in a letter dated February 2007.  

To the extent that notice concerning the criteria for 
secondary service connection was not properly provided in any 
of the notice letters provided, the Board notes that there is 
no prejudice to the appellant.  Service connection is not in 
effect for any disability.  The Veteran has not disagreed 
with the May 2009 rating decision which denied service 
connection for posttraumatic stress disorder (PTSD).  

The Board further observes that on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  This notice was provided to the Veteran in the 
February 2007 letter.

With respect to the veteran's claim for service connection, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the veteran has not been provided a VA examination in order 
to determine whether Parkinson's disease is related to his 
military service.  Nevertheless, none is required.  The Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
(3) indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability, and (4) the evidence of 
record is insufficient.  38 C.F.R. § 3.159(c)(4).  In this 
case, there is no evidence of record showing that Parkinson's 
disease may have manifested in service, or within a year of 
separation from service, nor is there any evidence showing 
that the claimed disorder may be related to any event in 
service or a service-connected disability.  

Additionally, there is no outstanding evidence to be 
obtained, either by VA or the veteran.  The Board notes in 
that regard that the RO requested records from the Social 
Security Administration, which replied in June 2007 that the 
Veteran had filed a retirement claim, that no medical records 
were available and that his "DIB" records were destroyed.  
Consequently, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board finds that the VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for "other organic diseases of the 
nervous system" will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection for a disability requires the 
existence of a "current disability" and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303; Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Absent evidence of a current disease or injury, service 
connection cannot be granted.  See Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).

Service connection may also be granted for a disability which 
is aggravated by, proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995). When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

As noted above, the Veteran had two periods of active 
military service.  He served in the Navy from September 1944 
to June 1946.  His service treatment records for this period 
of service have been obtained.  These records do not reveal 
any complaint, or diagnosis, of Parkinson's disease during 
the first period of active military service in the Navy 
during World War II.

The Veteran's second period of active military service was in 
the Army from April 1950 to April 1953.  VA has been informed 
by the records depository that the Veteran's service 
treatment records for this period of time have been destroyed 
by fire and are unavailable.  VA has a heightened obligation 
to search for alternate medical records when service medical 
records are not available and must also provide an 
explanation to the veteran regarding VA's inability to obtain 
his service medical records.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  In the present case, the Veteran has not 
indicated that he had symptoms of, or treatment for, 
Parkinson's disease during his second period of service in 
the Army during the Korean War.

VA outpatient treatment records dated in 2007 reveal that the 
Veteran has diagnoses of multiple disabilities including:  
Parkinson's disease; anxiety state; senile dementia with 
delusional features; vascular dementia with depressed mood; 
and cognitive deficits.  An August 2007 record specifically 
indicates that the Veteran was 82 years old at that time and 
that he had a medical history of two cerebrovascular 
accidents (strokes).  

A February 2009 VA treatment record indicates diagnoses of:  
dementia with behavioral disturbance; anxiety and probable 
PTSD due to World War II and adult abuse; history of 
Parkinson's Disease.

The Board has reviewed all of the evidence of record.  There 
is no evidence of Parkinson's Disease during service or 
within a year after the Veteran separated from either period 
of active service.  The medical evidence of record reveals 
that the Veteran was first diagnosed with Parkinson's disease 
many years, if not decades, after he separated from military 
service.  There is no medical evidence of record which in any 
way links the Veteran's current Parkinson's disease to his 
military service.  

In his December 2007 substantive appeal, VA Form 9, the 
Veteran alleged that his Parkinson's disease was the result 
of medication he was prescribed to treat PTSD, which he 
believed warranted service connection.  The Board notes that 
service connection for PTSD was denied in a May 2009 rating 
decision.  The Veteran has not disagreed with the denial of 
service connection for this disability.  Nevertheless, even 
assuming that the Veteran was service-connected for PTSD, 
which he is not, there is no medical evidence of record which 
links the Veteran's  Parkinson's disease to PTSD or any 
medication prescribed to treat PTSD.  

The Board notes that the Veteran's testimony and statements 
are competent to establish that he had readily identifiable 
symptoms, for example such as joint pain or a broken bone.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
However, the Court has also held that where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required. Grottveit v. Brown, 5 
Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  A diagnosis of Parkinson's disease, or the 
assertion that PTSD, or the medication used to treat it, 
caused Parkinson's disease require competent medical to 
establish.  

In addition, the Veteran claimed in his substantive appeal 
that Parkinson's disease is due to combat.  Service personnel 
records show that his ship participated in the amphibious 
operation resulting in the capture and occupation of the 
enemy held Okinawa Island during which time the ship was 
repeatedly the subject of enemy air attacks.  See 38 U.S.C.A. 
§ 1154(b).  However, evidence linking the claimed condition 
to combat is required.  In this case, there is no competent 
evidence indicating that currently diagnosed Parkinson's 
disease is related to combat many decades earlier.   

To summarize, the Veteran presently has Parkinson's disease, 
among many other disabilities.  He asserts that it is due to 
service, or the result of a disability, PTSD, a condition 
that is not service connected.  There is no evidence of 
Parkinson's disease until decades after service.  There is no 
medical evidence linking Parkinson's disease to military 
service.  Accordingly, service connection for Parkinson's 
disease must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim for service 
connection for Parkinson's disease, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Parkinson's disease is denied.  


____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


